Name: Commission Implementing Regulation (EU) NoÃ 652/2013 of 9Ã July 2013 amending for the 195th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 10.7.2013 EN Official Journal of the European Union L 189/4 COMMISSION IMPLEMENTING REGULATION (EU) No 652/2013 of 9 July 2013 amending for the 195th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 1 July 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering a de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). Furthermore, on 25 June 2013, the Sanctions Committee of the UNSC decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Abd Al Hamid Sulaiman Muhammed Al-Mujil (alias (a) Dr. Abd al-Hamid Al-Mujal, (b) Dr. Abd Abdul-Hamid bin Sulaiman Al-Mujil, (c) Abd al-Hamid Sulaiman Al-Mujil, (d) Dr. Abd Al-Hamid Al-Muajjal, (e) Abd al-Hamid Mujil, (f) A.S. Mujel, (g) Abdulhamid Sulaiman M.Al Mojil, (h) Abu Abdallah). Date of birth: (a) 28.4.1949, (b) 29.4.1949. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: F 137998 (Saudi Arabian, issued on 18.4.2004, expired 24.2.2009). Date of designation referred to in Article 2a (4) (b): 4.8.2006. (2) The entry Agha, Haji Abdul Manan (aka Saiyid; Abd Al-Manam), Pakistan. under the heading Natural persons shall be replaced by the following: Abdul Manan Agha (alias (a) Abdul Manan, (b) Abdul Manam Saiyid, (c) Saiyid Abd al-Man (formerly listed as)). Title: Haji. Date of designation referred to in Article 2a (4) (b): 17.10.2001.